        Case 1:20-cv-00636-JDP Document 3 Filed 05/11/20 Page 1 of 2

 1

 2

 3

 4

 5

 6

 7                                    UNITED STATES DISTRICT COURT
 8                          FOR THE EASTERN DISTRICT OF CALIFORNIA
 9

10    JUAN C. MEDINA,                                   Case No. 1:20-cv-00636-JDP
11                       Plaintiff,
                                                        ORDER TO SUBMIT APPLICATION TO
12           v.                                         PROCEED IN FORMA PAUPERIS OR PAY
13                                                      FILING FEE WITHIN 45 DAYS
      SUPERIOR COURT OF CALIFORNIA,
      COUNTY OF SANTA BARBARA, et al.,
14
                         Defendants.
15

16

17          Plaintiff is a state prisoner proceeding without counsel in this action. Plaintiff has not
18   paid the $400.00 filing fee or submitted an application to proceed in forma pauperis pursuant to
19   28 U.S.C. § 1915.
20          Accordingly, it is hereby ordered that:
21          Within forty-five (45) days of the date of service of this order, plaintiff shall submit the
22   attached application to proceed in forma pauperis, completed and signed, or in the alternative, pay
23   the $400.00 filing fee for this action. No requests for extension will be granted without a showing
24   of good cause. Failure to comply with this order will result in dismissal of this action.
25

26
27

28
                                                        1
        Case 1:20-cv-00636-JDP Document 3 Filed 05/11/20 Page 2 of 2

 1
     IT IS SO ORDERED.
 2

 3
     Dated:     May 11, 2020
 4                                          UNITED STATES MAGISTRATE JUDGE
 5

 6   No. 205.
 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                           2
